Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03784-STV

KRISTEN GUADIANA,

      Plaintiff,

v.

CITY AND COUNTY OF DENVER,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter is before the Court on Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(1) (the “Motion to

Dismiss”). [#22] The parties have consented to proceed before the undersigned United

States Magistrate Judge for all proceedings, including entry of a final judgment. [#9, 10]

The Court has carefully considered the Motion to Dismiss and related briefing, the entire

case file, and the applicable case law, and has determined that oral argument would not

materially assist in the disposition of the Motion to Dismiss. For the following reasons,

the Motion to Dismiss is DENIED.
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 2 of 12




I.     BACKGROUND 1

       Plaintiff has cerebral palsy, which causes weakness or paralysis on the left side of

her body. [#17, ¶ 23] Plaintiff was hired by Defendant City and County of Denver (the

“City”) as an Eligibility Technician (“ET”) in the Family and Adult Assistance Division within

the Denver Department of Human Services (“DDHS”) on May 15, 2015. [Id. at ¶ 11] As

an ET, Plaintiff was responsible for assisting DDHS clients in determining their eligibility

for Medicaid assistance. [Id. at ¶ 13] Upon her hire, Plaintiff was eligible for the benefits

available to employees of the City, including medical dental, vision, disability, and life

insurance, workers’ compensation benefits, and the Denver Employee Retirement Plan.

[Id. at ¶¶ 14, 15] Plaintiff also was required to take three training courses that are required

for all new City employees. [Id. at ¶ 16] Throughout her employment, the City issued

Plaintiff her paychecks and W-2 forms. [Id. at ¶¶ 17] As a City employee, Plaintiff was

required to comply with City policies and practices and was subject to the City’s Career

Service Rules, which “govern employment with the [City], including pay, classification,

transfers, dispute resolution, promotions, training, and other personnel policies.” [Id. at

¶¶ 18-19]

       Throughout her employment, Plaintiff reported to Nora Pacheco, an Eligibility

Supervisor with the DDHS. [Id. at ¶ 20] As an ET, Plaintiff was required to complete a

certain number of applications each day and the accuracy of the applications also was

tracked. [Id. at ¶ 22] During new hire training, Plaintiff was one of the first employees to




1
 As explained in more detail below, for the purposes of the instant Motion to Dismiss, the
Court accepts all allegations in Plaintiff’s Amended Complaint as true. See Ruiz v.
McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002).
                                              2
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 3 of 12




be removed from “supervisor authorization,” meaning that she could independently make

eligibility determinations to approve or deny access to benefits. [Id. at ¶ 27]

       As a result of her cerebral palsy, Plaintiff is unable to use her left hand for certain

tasks, including typing. [Id. at ¶ 24] Within a month or two of beginning her employment

with the City, Ms. Pacheco and several other colleagues noted that Plaintiff typed with

only one hand but was still quite a fast typist. [Id. at ¶ 28] Plaintiff disclosed to these

individuals that she was unable to type with her left hand due to her cerebral palsy. [Id.

at ¶ 29]

       Approximately every month or every other month, Ms. Pacheco met with Plaintiff

and other ETs to discuss their performance and check if there was anything she could do

to help. [Id. at ¶¶ 30, 31] On November 5, 2015, Ms. Pacheco told Plaintiff during one of

these meetings that her “numbers [we]re a little low” and informed Plaintiff that the City

would be extending her probationary period. [Id. at ¶ 33] Ms. Pacheco asked Plaintiff if

she had any idea why her numbers were low and inquired whether there was anything

Plaintiff needed to assist her. [Id. at ¶ 35] Plaintiff reminded Ms. Pacheco that she could

not type with her left hand because she had experienced a stroke as a child that had

caused cerebral palsy. [Id. at ¶ 36].

       Following this meeting, Ms. Pacheco contacted Wilma Springer, the ADA

coordinator at the City’s Office of Human Resources. [Id. at ¶ 37] On November 9, 2015,

DDHS sent a formal memorandum to Karen Niparko, the Executive Director of the City’s

Office of Human Services, requesting a 60-day extension of Plaintiff’s probationary period

to “allow more time to manage the ADA interactive process.” [Id. at ¶ 39] On or about

November 12, 2015, Ms. Springer sent a Reasonable Accommodation Questionnaire to



                                              3
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 4 of 12




Plaintiff’s physician, and Plaintiff’s physician promptly returned the completed form. [Id.

at ¶ 38] In or around December 2015 or early January 2016, Ms. Pacheco’s supervisor,

Gabriel Millán, contacted Plaintiff’s supervisor at her prior employer, Jefferson County,

and, among other things, asked about Plaintiff’s job duties in her prior position, whether

she had been given any “special accommodations,” and the reason for her departure from

that employment. [Id. at ¶¶ 40, 41] Mr. Millán then circulated the information he received

to Ms. Springer, an Assistant City attorney, and two employees in the City’s Office of

Human Resources. [Id. at ¶ 43]

       On January 8, 2016, the City requested another extension of Plaintiff’s

probationary period through May 17, 2016. [Id. at ¶ 47] In the memorandum requesting

the extension, the City stated that DDHS would purchase voice-activated software for

Plaintiff by January 31, 2016, and that Plaintiff would be given one month to set up and

become acclimated to the software before Ms. Pacheco could begin tracking and

evaluating Plaintiff’s productivity. [Id. at ¶ 48] On or around January 12, 2016, Ms.

Springer shadowed Plaintiff to assess what reasonable accommodations may be useful.

[Id. at ¶ 49]   Ms. Springer suggested that Plaintiff may benefit from a one-handed

keyboard, voice recognition software, and an ergonomic assessment. 2 [Id. at ¶ 50] Ms.

Springer also stated that, if these accommodations proved unhelpful, the City would need

to find Plaintiff a different position at DDHS or another agency within the City. [Id. at ¶ 51]

       On January 25, 2016, a Safety Officer conducted an ergonomic assessment on

Plaintiff’s workspace and recommended that the City provide Plaintiff with a “short”




2 Plaintiff, Ms. Springer, and other representatives of the City ultimately decided against
the voice recognition software. [Id. at ¶ 54]
                                              4
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 5 of 12




keyboard as well as a 10-key keypad for entering numbers. [Id. at ¶¶ 52, 53] While

Plaintiff was on leave from mid-February through March 14, 2016 for an unrelated medical

issue, the “short” keyboard arrived but was not installed and the 10-key keypad was

apparently never ordered. [Id. at ¶¶ 55, 56] Through a letter dated February 25, 2016,

Ms. Springer ended the interactive process despite the fact that Plaintiff had not yet used

or even received the keyboard. [Id. at ¶ 57]

       In March 2016, Ms. Pacheco provided Plaintiff with a Performance Enhancement

Progress report (“PEPR”), which is an annual evaluation provided to City employees by

their supervisors pursuant to Rule 13 of the City’s Career Service Rules, for the period of

May 18, 2015, through December 31, 2015. [Id. at ¶¶ 64, 65] Plaintiff’s PEPR included

a rating of “below expectations” for Plaintiff but did not mention Plaintiff’s need for

reasonable accommodations. [Id. at ¶¶ 66, 67] On April 12, 2016, the “short” keyboard

finally arrived and was installed. [Id. at ¶ 68] Nine days later, on April 21, 2016, the City

terminated Plaintiff for failing to pass employment probation, even though her probation

period was not set to expire until May 17, 2016. [Id. at ¶¶ 69, 71] The termination letter

referenced several of the City’s Career Services Rules.         [Id. at ¶ 70]   Prior to her

termination, no one at the City discussed the prospect of transferring Plaintiff to another

position within DDHS or another City agency or department. [Id. at ¶ 72]

       Following her termination, Plaintiff filed for unemployment benefits and identified

the City as her former employer. [Id. at ¶ 73] The Colorado Department of Labor and

Employment awarded Plaintiff unemployment benefits, which were paid by the City. [Id.]

Plaintiff also filed a charge of discrimination against the City with the Equal Employment

Opportunity Commission (the “EEOC”), and the City submitted a position statement in



                                             5
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 6 of 12




response. [Id. at ¶ 74] On September 28, 2020, the EEOC issued a Notice of Right to

Sue. [Id. at ¶ 75]

         On December 23, 2020, Plaintiff filed the instant lawsuit against the City. [#1] On

March 26, 2021, Plaintiff filed the Amended Complaint and Jury Demand, asserting claims

for disability discrimination and retaliation in violation of the Americans with Disabilities

Act of 1990, as amended (the “ADA”). [#17] On April 9, 2021, the City filed the Motion

to Dismiss. [#22] Plaintiff filed a response in opposition [23], and the City filed a reply

[#24].

II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(1) empowers a court to dismiss a complaint

for “lack of subject-matter jurisdiction.” Dismissal under Rule 12(b)(1) is not a judgment

on the merits of a plaintiff’s case, but only a determination that the court lacks authority

to adjudicate the matter. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994)

(recognizing federal courts are courts of limited jurisdiction and may only exercise

jurisdiction when specifically authorized to do so). A court lacking jurisdiction “must

dismiss the cause at any stage of the proceedings in which it becomes apparent that

jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir.

1974).

         Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he moving

party may (1) facially attack the complaint’s allegations as to the existence of subject

matter jurisdiction, or (2) go beyond allegations contained in the complaint by presenting

evidence to challenge the factual basis upon which subject matter jurisdiction rests.”

Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074 (10th Cir.2004) (quoting



                                              6
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 7 of 12




Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir.2003)). When reviewing a facial attack

on subject matter jurisdiction, the Court “presume[s] all of the allegations contained in the

amended complaint to be true.” Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002).

III.   ANALYSIS

       In the Motion to Dismiss, the City argues that “Plaintiff’s ADA claims against the

City should be dismissed, as the City has immunity from suit [pursuant] to the Eleventh

Amendment.” [#22 at 1] The Eleventh Amendment provides: “The Judicial Power of the

United States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or by Citizens

or Subjects of any Foreign State.” U.S. Const. amend. XI. The Supreme Court has

recognized, however, that “States’ sovereign immunity is not limited to the literal terms of

the Eleventh Amendment.” Tenn. Student Assistance Corp. v. Hood, 541 U.S. 440, 446

(2004). “Although the text of the Amendment refers only to suits against a State by

citizens of another State, [the Supreme Court] ha[s] repeatedly held that an unconsenting

State also is immune from suits by its own citizens.” Id. “[O]nce effectively asserted

[Eleventh Amendment] immunity constitutes a bar to the exercise of federal subject matter

jurisdiction.” Fent v. Okla. Water Res. Bd., 235 F.3d 553, 559 (10th Cir. 2000) (emphasis

omitted).

       “Eleventh Amendment immunity extends to state agencies that act as arms of the

state, but it does not extend to counties, cities, or other political subdivisions of the state.”

Ambus v. Granite Bd. Of Educ., 975 F.2d 1555, 1560 (10th Cir. 1992). “The arm-of-the-

state doctrine bestows immunity on entities created by state governments that operate as




                                               7
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 8 of 12




alter egos or instrumentalities of the states.” Watson v. Univ. of Utah Med. Ctr., 75 F.3d

569, 574 (10th Cir. 1996).

       Here, the City argues that “[a]s an arm of the state of Colorado, the City, through

its agency [DDHS], enjoys Eleventh Amendment Immunity.” [#22 at 2] In response,

Plaintiff contends that Denver and the DDHS are separate entities and that, while DDHS

might be entitled to sovereign immunity, DDHS “is neither the entity against which this

suit was filed nor Plaintiff’s former employer.” [#23 at 5] The Court agrees. Because the

City has mounted only a facial attack on the Court’s subject matter jurisdiction—i.e., the

City has not offered any evidence in support its Motion to Dismiss, the court must accept

Plaintiff’s allegations as true for the purposes of the instant Motion to Dismiss. Ruiz, 299

F.3d at 1180. Accepting the allegations as true, the Court finds that Plaintiff has plausibly

alleged that she was an employee of the City and not only an employee of DDHS.

       Plaintiff alleges that she was hired by the City, was entitled to the same benefits

provided to employees of the City, was required to comply with the City’s policies and

practices, and was subject to the City’s Career Service Rules. [#17 at ¶¶ 11, 14, 18, 19]

Moreover, Plaintiff alleges that employees of the City—including employees of the City’s

Office of Human Resources and the City Attorney—as distinguished from employees of

DDHS, were primarily involved in implementing the ADA interactive process and Plaintiff’s

subsequent termination.      [See, e.g., id. at ¶¶ 37, 38, 43, 49, 50, 54, 57, 69, 70]

Importantly, Plaintiff alleges that Ms. Springer—an Assistant City Attorney—told Plaintiff

that one of the reasonable accommodations that would be considered was transfer to

“another agency within the City” and Plaintiff contends that the City discriminated and

retaliated against her in violation of the ADA by failing to offer Plaintiff such a transfer.



                                             8
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 9 of 12




[Id. at ¶¶ 51, 80, 84] Plaintiff alleges that her termination letter referenced several of the

City’s Career Service Rules as justification for her termination. [Id. at ¶ 70] Following her

termination, Plaintiff alleges that she filed a charge of discrimination against the City—not

DDHS—and the City responded. [Id. at ¶¶ 74] The Court finds these allegations sufficient

to allege that Plaintiff was an employee of the City as distinguished from DDHS. Notably,

the City admits in its reply in support of the Motion to Dismiss that “[b]oth the City and

County of Denver and [DDHS], as an agency of the City and County of Denver, employed

the Plaintiff.” [#24 at 3 (emphasis added)]

       Although the City acknowledges that Plaintiff named the City as distinguished from

DDHS as the defendant in this action, the City argues that “Colorado District Courts have

applied sovereign immunity to bar claims against [DDHS] even when the Defendant is

named solely as the ‘City and County of Denver.’” 3 [#24 at 2 (emphasis in original)] None

of the cases cited by the City, however, is applicable here. Although courts in this District

have consistently dismissed cases against DDHS on sovereign immunity grounds, 4 the




3
  For the first time in its reply in support of the Motion to Dismiss, the City appears to argue
that the City is improperly named as a defendant and that, instead, “the proper
‘respondent” in this case pursuant to the ADA is [DDHS].” [#24 at 1] As an initial matter,
the City has waived this argument by raising it for the first time in its reply brief. See
Gutierrez v. Cobos, 841 F.3d 895, 902 (10th Cir. 2016) (finding that “a party waives issues
and arguments raised for the first time in a reply brief” (quotation omitted)); M.D. Mark,
Inc. v. Kerr-McGee Corp., 565 F.3d 753, 768 n.7 (10th Cir. 2009) ("[T]he general rule in
this circuit is that a party waives issues and arguments raised for the first time in a reply
brief.”). Regardless, as explained above, Plaintiff has plausibly alleged that Plaintiff was
an employee of the City, distinct from DDHS, and the Court must accept these allegations
as true for the purposes of the instant motion.
4
  See, e.g., T.D. v. Patton, 149 F. Supp. 3d 1297, 1308-09 (D. Colo 2016) (finding DDHS
an “arm of the state” entitled to Eleventh Amendment immunity); Jackson v. City and
County of Denver, 628 F. Supp. 2d 1275, 1292 (D. Colo. 2008) (“As a Colorado county
health and human services department, DDHS is an arm of the State of Colorado . . .
entitled to Eleventh Amendment immunity.”); Freeman v. White, No. 05-cv-00164-EWN-
                                               9
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 10 of 12




 Court is unaware of any decision in which the City and County of Denver—as

 distinguished from DDHS—was dismissed where, as here, the plaintiff alleged that she

 was an employee of the City, rather than or in addition to DDHS. The City has not directed

 the Court to any decision in which a court has found that the City and County of Denver—

 as a separate and suable entity from DDHS—is entitled to sovereign immunity. To the

 contrary, Tenth Circuit precedent is clear that sovereign immunity “does not extend to

 counties, cities, or other political subdivisions of the state.” Ambus, 975 F.2d at 1560.

        The cases cited by the City are inapposite and do not support the application of

 sovereign immunity at this stage of the proceedings. In Cobb v. City and County of

 Denver, pro se plaintiffs sued the City, DDHS, and other defendants pursuant to 42 U.S.C.

 § 1983. 761 F. Supp. 105, 106 (D. Colo. 1991). Although the court in Cobb found that

 the plaintiffs’ claims against DDHS were barred by Eleventh Amendment immunity, the

 court did not dismiss the plaintiff’s claims against the City on the basis of Eleventh

 Amendment immunity.       Id.   Instead, the court dismissed the claim against the City

 because the plaintiffs failed to allege that their injuries “were caused by execution of

 policies or customs of the City.” Id. Cobb thus does not support dismissal of the City on

 the basis of sovereign immunity.

        In Bettis v. City and County of Denver, the plaintiff asserted employment

 discrimination claims pursuant to Title VII, the ADA and the Age Discrimination in

 Employment Act against the City. No. 09–cv–02661–PAB–MJW, 2010 WL 1839332 at

 *1 (D. Colo. Apr. 8, 2010). The City argued that it was not the proper defendant because




 CBS, 2006 WL 2793139 at *11 (D. Colo. Sept. 28, 2006) (finding that DDHS is an arm of
 the state entitled to Eleventh Amendment immunity).
                                             10
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 11 of 12




 the plaintiff’s charge of discrimination filed with the EEOC concerned only the actions of

 DDHS and DDHS “is a separately suable entity.” Id. at *3. By contrast, here, Plaintiff’s

 Amended Complaint alleges that employees of the City—as distinguished from DDHS—

 participated in the ADA interactive process and termination decision and that Plaintiff

 named the City rather than DDHS as the respondent in her charge of discrimination filed

 with the EEOC. Moreover, the court in Bettis did not consider whether the City—as a

 separate suable entity from DDHS—would be entitled to sovereign immunity. Instead,

 the court found only that any claim against DDHS would be barred by sovereign immunity.

 Id. at *3-4. Bettis thus does not support application of sovereign immunity here.

       In Jackson v. City and County of Denver, the pro se plaintiff brought claims for

 employment discrimination against the City, “acting by and through its agency [DDHS].”

 628 F. Supp. 2d 1275 (D. Colo. 2008). In the course of the litigation, the pro se plaintiff

 “clarified that th[e] action [wa]s brought solely against DDHS.” Id. at 1291. Based upon

 that clarification, the court in Jackson only considered whether DDHS was entitled to

 Eleventh Amendment immunity and found that it was. Id. at 1292 (“As a Colorado county

 health and human services department, DDHS is an arm of the State of Colorado. Thus,

 DDHS is entitled to Eleventh Amendment immunity.”) In the present case, Plaintiff has

 intentionally sued the City independent of DDHS and has plausibly alleged that the City—

 rather than or in addition to DDHS—was her employer. Jackson thus is inapposite and

 does not support a finding of sovereign immunity.

       In sum, the Court finds that Plaintiff has plausibly alleged that she was employed

 by the City—as distinguished from DDHS—and the City is not entitled to sovereign

 immunity.



                                             11
Case 1:20-cv-03784-STV Document 26 Filed 08/10/21 USDC Colorado Page 12 of 12




 IV.   CONCLUSION

       For the foregoing reasons, the Motion to Dismiss [#22] is DENIED.


 DATED: August 10, 2021                        BY THE COURT:

                                               s/Scott T. Varholak
                                               United States Magistrate Judge




                                          12
